Citation Nr: 0028890	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-12 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a hysterectomy.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for leg pain.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
October 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence that she 
currently has a gynecological disability related to injury or 
disease noted during her active service.  

2.  The veteran has not presented competent evidence that she 
currently has asthma related to injury or disease noted 
during her active service.  

3.  The veteran has not presented competent evidence that she 
currently has a right shoulder disability associated with 
injury or disease noted during her active service.  

4.  The veteran has not presented competent evidence that she 
currently has leg pain that is associated with injury or 
disease noted during her active service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for gynecological disability is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303, 3.306 (1999).  

2.  The veteran's claim of entitlement to service connection 
for asthma is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.306 
(1999).  

3.  The veteran's claim of entitlement to service connection 
for a right shoulder disability is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  

4.  The veteran's claim of entitlement to service connection 
for leg pain is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epp v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), that is applicable where 
evidence, regardless of its date, shows that a veteran had 
chronic condition in service or during an applicable 
presumptive period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type that under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 495-98 
(1997).  

Although the veteran contends that she has a gynecological 
condition, asthma, a right shoulder condition and leg pain 
related to her active service, she is advised that where the 
determinative issues involve questions of medical causation 
or medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is required.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, I find that the veteran's unsubstantiated 
allegations alone are an insufficient basis on which to 
establish well-grounded claims for service connection.  

1.  Entitlement to service connection for a gynecological 
condition.

In the veteran's case, private treatment records, dated from 
February 1994 show that she had a diagnosis of uterine 
fibroids as early as 1988.  However, because her medical 
examination for entrance into active service is not 
available, she cannot benefit from the presumption that she 
was in sound medical condition at the time she entered active 
duty.  

Service connection may be established where the evidence 
shows that a particular injury or disease resulting in 
disability was incurred in or aggravated by active military 
service.  38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303.  The 
veteran shall be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1137.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  In Crowe the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), vacated 
and remanded the Board's decision due to its failure to 
provide adequate statement of reasons and bases for its 
conclusion that the presumption of soundness did not apply or 
that it was rebutted by clear and unmistakable evidence to 
the contrary.  However, unlike the veteran's case, a greater 
quantity of evidence was available.  Specifically, there was 
an induction examination report showing no abnormality, 
reports of evaluation during service that showed normal 
findings and a medical history of some difficulty prior to 
service.  

In the instant case, as noted above, no entrance examination 
is available.  Treatment records from February 1994 show that 
the veteran had a history of fibroids diagnosed in 1988.  
This provides clear and unmistakable evidence that the 
condition treated during the veteran's service existed prior 
thereto.  

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry in to service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  In this case there is not any indication of an 
augmentation in the severity of the veteran's condition 
during service, only an indication that treatment was 
provided therein.  The Court has held that temporary or 
intermittent inservice flare-ups of a preservice condition 
without evidence of worsening of the underlying condition are 
not sufficient to be considered aggravation in service.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

A February 1991 entry shows that the veteran reported that 
she was having periods of 5-days' duration that were heavy 
with clotting.  The examination was consistent with marked 
enlargement of the uterus consistent with fibroid uterus that 
was the size of a 20 week pregnancy.  A myomectomy was 
scheduled for the following month.  The veteran apparently 
underwent an additional myomectomy in 1994.  

The veteran is advised that the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306 (b)(1).  The 
service medical records do not indicate that the veteran 
incurred additional disability as a consequence of surgery to 
correct her preexisting condition.  

In the postservice years, the veteran was found to have 
symptomatic uterine fibroids with dysmenorrhea and pelvic 
pain.  Results of an endometrium biopsy, conducted in June 
1997 showed that the veteran had proliferative phase pattern 
with focal area suggestive of simple hyperplasia/endometrial 
polyp.  Other findings were consistent with koilocytotic 
changes compatible with early condyloma.  In 1997, the 
veteran underwent a hysterectomy with removal of tubes and 
ovaries.  

When examined for VA compensation in September 1999, the 
veteran complained of lower abdominal pain that had been 
present for many years.  As described, she had a dull ache on 
both sides of the pelvis.  No gynecologic cause was 
ascertained, however.  In view of the foregoing, I find that 
the presumption of aggravation is not applicable in the 
veteran's case, as there is no indication of a worsening of 
the veteran's gynecological condition by her active service.  
See, Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

The matter of current disability is equally significant.  The 
veteran's current complaint in post service examinations is 
pelvic pain.  No gynecologic cause was ascertained at the 
most recent VA examination in September 1999.  

As noted above, service connection is awarded for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  
In Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) the only 
documented complaint regarding the appellant's neck was for 
neck "pain" in August 1989, and the current diagnosis 
continued to simply be "pain."  The Court held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  Id.

In the veteran's case the gynecological condition is 
currently characterized as "pain."  In view of the foregoing 
there is no evidence of current disability and no well 
grounded or plausible claim has been presented.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

2.  Entitlement to service connection for asthma.

Unlike the claim for service connection for a gynecological 
condition, the veteran has satisfied the initial criterion 
for her claim of service connection for asthma inasmuch as 
there is evidence of current disability.  A diagnosis of 
asthma was recorded on the report of the August 1999 VA 
examination.  

The veteran's service medical records contain information 
satisfying the second criterion for establishing a well-
grounded claim.  Complaints of shortness of breath were 
recorded on the report of medical history completed at the 
examination in October 1985 for the United States Army 
Reserves.  The February 1988 report of medical history shows 
that she reported treatment for a pulmonary embolus in 1986.  

In September 1992, the veteran reported that she had a 
history of shortness of breath and had trouble as a child.  
However, she stated that she was never seen by a 
pediatrician.  There was a clinical assessment of mild 
asthma.  In the previous month, an allergic etiology was 
considered.  

The veteran cannot be presumed to have been in sound physical 
condition at the time of her entrance into active service as 
the report of the medical examination for entrance into 
active duty is not available.  However, the reported history 
of shortness of breath from childhood provides clear and 
unmistakable evidence that the condition existed prior to 
active service.  While treatment is indicated in service, the 
condition was described as mild throughout.  Hence, there in 
no indication of increased disability that would warrant 
application of the presumption of aggravation.  Finally, I 
note that the veteran has not presented competent evidence of 
a nexus between current disability and injury or disease 
noted during her service.  

In effect, the veteran's contentions are probative to the 
extent that they suggest a continuity of symptomatology from 
the veteran's military service.  38 C.F.R. § 3.303(b).  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  

In this case, competent medical evidence is needed to 
identify the extent of injury in service, as well as to show 
that the current clinical findings are related to some 
inservice complaint.  Unlike in Falzone, where visual 
observation by a lay person was sufficient to establish the 
existence of flat feet, the cause of the veteran's asthma is 
not a matter that is observable by a lay person.  

As defined, "asthma" is:  

a condition marked by recurrent attacks 
of paroxysmal dyspnea, with wheezing due 
to spasmodic contractions of the bronchi.  
Some cases of asthma are allergic 
manifestations in sensitized persons 
(bronchial allergy); others are provoked 
by a variety of factors, including 
vigorous exercise, irritant particles, 
psychological stresses and others.  

Dorland's Illustrated Medical Dictionary 151 (28th ed 1994)

Post service records show that the veteran had a clinical 
assessment of exercise-induced asthma in October and November 
1996, while the condition in service was thought to be 
associated with allergies.  Thus, a medical nexus between her 
current condition and her continued symptomatology is 
required to well ground that claim.  See Hodges v. West, 13 
Vet. App. 287 (2000).  The available evidence, does not 
establish a nexus to support the veteran's claim.  In view of 
the foregoing, I find that the veteran's claim for service 
connection for a asthma is not well grounded.  

3.  Entitlement to service connection for a right shoulder 
disability.

In the postservice years, the veteran was noted to have a 
dull ache in the right shoulder in June 1998.  She had been 
treated for bursitis for 4 years.  The recorded clinical 
assessment was probable bursitis of the right shoulder.  
Hence, there is evidence of current disability.  Also, 
tendonitis of the right shoulder was diagnosed in June 1993.  
Thus, there is evidence of right shoulder disability in 
service.  

However, the veteran's claim must fail as no competent 
evidence has been submitted to show a nexus between current 
disability and injury and disease noted during the veteran's 
active service.  Moreover, the veteran does not present 
evidence of continuity of symptoms.  By implication, her 
allegations suggest a continuity of symptomatology from the 
veteran's military service.  38 C.F.R. § 3.303(b).  However, 
in this case, lay evidence of continuity of symptoms is not 
sufficient, but a medical nexus is needed.  See Savage v. 
Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  

In this case, competent medical evidence is needed to 
identify the extent of injury in service, as well as to show 
that the current clinical findings are related to some 
inservice complaint.  Unlike in Falzone, where visual 
observation by a lay person was sufficient to establish the 
existence of flat feet, the cause of the veteran's right 
shoulder is not a matter that is observable by a lay person.  
Thus, a medical nexus between her current condition and her 
continued symptomatology is required to well ground that 
claim.  See Hodges v. West, 13 Vet. App. 287 (2000).  The 
available evidence fails to provide the needed nexus to 
support the veteran's claim.  In view of the foregoing, I 
find that the veteran's claim for service connection for a 
right shoulder disability is not well grounded.  

4.  Entitlement to service connection for leg pain.

The veteran's service medical records show that she 
complained of right leg pain in August 1991 and left leg pain 
in November 1992.  She denied any recent trauma or injury.  

The veteran's claim must fail, as there is no evidence of 
current disability.  Although she reported having pain in the 
legs, the physical examination of both lower extremities was 
normal.  As noted above, in Sanchez-Benitez, supra, the Court 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Id.  Hence, the veteran has not presented a 
plausible claim for service connection as there is no 
evidence of current disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  

5.  Robinette

With respect to all issues on appeal, the veteran has not 
presented a well-grounded claim within the meaning of 
38 C.F.R. § 5107.  Consequently, VA has no duty to assist the 
veteran in the development of facts pertinent to the 
veteran's claim.  Nonetheless, under 38 U.S.C.A. § 5103(a), 
VA should advise the claimant of the evidence necessary to 
complete her application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  This obligation was successfully completed 
by the RO in its statement of the case.  Likewise, the 
Board's discussion above informs the veteran of the 
requirements for the completion of her application for the 
claims for service connection.  Nevertheless, it is important 
to note that there is no indication that the current record 
is incomplete, and the veteran has not notified the Board of 
the existence of pertinent records that have not been made a 
part of the record.  


ORDER

The veteran's claim for service connection for a hysterectomy 
is not well grounded. The appeal is denied.  

The veteran's claim for service connection for asthma is not 
well grounded.  The appeal is denied.  

The veteran's claim for service connection for a right 
shoulder disability is not well grounded.  The appeal is 
denied.  

The veteran's claim for service connection for leg pain is 
not well grounded.  The appeal is denied.  


		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

